The Court adheres to its original view that the petition, rested upon appellant's assertion of the right of a distribution from the trust estate equal to that of her father, was without equity. In order that a petition for a different distribution from the trust estate contain equity it must find basis in an allegation showing an inequitable distribution to her for her proper maintenance and support, commensurate with the size of the estate and regardful of her station and condition in life.
The case though has finally resulted in a construction of the will (that appellant is an independent beneficiary) which not only is adverse in that respect to the contention of appellees, but also establishes for the trial court a standard for future guidance. In view of this, it is but equitable and just that the costs of the proceedings, accruing from and after the filing of the petition giving rise to this appeal, be paid out of the trust estate, and it is so ordered.
THOMAS, FOSTER, LIVINGSTON, and STAKELY, JJ., concur.